                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DOMINIQUE R. TAYLOR,                              )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-03088-JCH
                                                  )
CORPORATION WORLDWIDE,                            )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Dominique R. Taylor for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed the motion, the Court finds that it should be granted. See 28 U.S.C. § 1915(a)(1).

Additionally, for the reasons discussed below, plaintiff’s complaint will be dismissed as frivolous.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must “accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir.
2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to “accept as true

any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a pro se litigant who brings this civil action against “Corporation Worldwide,”

which seems to refer to a number of different corporations. He alleges that these corporations have

plagiarized him, and have engaged in acts of prejudice, racism, and theft. (Docket No. 1 at 5;

Docket No. 1-1 at 1).

       Plaintiff claims that “Corporation[s] Worldwide” are committing plagiarism by “stealing

things from the universe or cosmos by using spiritualism…[and] saying it’s theirs.” (Docket No.

1-1 at 1). In particular, he accuses various video game manufacturers, such as Nintendo, Guerilla,



                                                  2
and Blizzard, of “looking [through] the universes with spiritualism” and claiming things that do

not belong to them. Plaintiff alleges that these corporations have plagiarized his life, his race,

things that he has gone through in life, his ideas, his emotions, his actions, and his deeds.

       Attached to his complaint are pictures that appear to be screenshots from various

videogames. (Docket No. 1-1 at 2-3). Plaintiff’s complaint also consists of a number of bizarre

statements, such as his assertions that: “I am called the Warlord because [of] my affinity to war…I

am righteous, I have a private army called The Homonculi, my emotions are black and white. My

ability is Armor. My kingdom is empire. This has all been plagiarized.” (Docket No. 1-1 at 2).

       Plaintiff seeks to stop “Corporation[s] Worldwide” from continuing their plagiarizing.

(Docket No. 1 at 4). He is also seeking compensation.

                                             Discussion

       Plaintiff brings this pro se civil action against “Corporation[s] Worldwide” alleging that he

has been plagiarized, among other things. The allegations are frivolous and must be dismissed.

       Pursuant to 28 U.S.C. § 1915, a court may dismiss a complaint as frivolous if it lacks an

arguable basis in law or fact. Martinez v. Turner, 977 F.2d 421, 423 (8th Cir. 1992). When dealing

with factual frivolity, courts are given “the unusual power to pierce the veil of the complaint’s

factual allegations and dismiss those claims whose factual contentions are clearly baseless.”

Neitzke v. Williams, 490 U.S. 319, 327 (1989). Such a dismissal encompasses allegations that are

fanciful, fantastic, and delusional. Denton v. Hernandez, 504 U.S. 25, 32 (1992). “[A] finding of

factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or the

wholly incredible, whether or not there are judicially noticeable facts available to contradict them.”

Id.




                                                  3
       Here, the facts in plaintiff’s complaint, such as they are, clearly rise to the level of the

irrational and wholly incredible. As best the Court can tell, he alleges that various corporations are

using “spiritualism” to steal his thoughts for use in videogames, as well as animation, television,

artwork, music, and books. These claims have no basis in law or fact. Therefore, this action must

be dismissed. See Sikora v. Houston, 162 F.3d 1165, 1998 WL 390444, at *1 (8th Cir. 1998)

(unpublished opinion) (affirming district court dismissal of complaint as “delusional and therefore

frivolous” where plaintiff alleged the “use of electro staticmagnetic pressure field devices that

surround his body in pressure fields of varying degrees and frequencies” and that “caused him to

suffer various physical problems”).

                              Motion for Appointment of Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as this case is being dismissed without prejudice as frivolous. See 28 U.S.C. §

1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 3) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as

frivolous. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.




                                                  4
       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 20th day of November, 2019.


                                                /s/ Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES DISTRICT JUDGE




                                                5
